In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 15-1114V
                                   Filed: September 29, 2016


*************************
GLENDA NEHER,              *                                  UNPUBLISHED
                           *
                           *                                  Special Master Hamilton-Fieldman
               Petitioner, *
                           *
v.                         *                                  Attorneys’ Fees and Costs;
                           *                                  Reasonable Amount Requested
SECRETARY OF HEALTH        *                                  to which Respondent Does Not
AND HUMAN SERVICES,        *                                  Object.
                           *
               Respondent. *
*************************

John R. Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.
Robert P. Coleman III, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

       On October 2, 2015, Glenda Neher (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that the administration of the Influenza (“Flu”) vaccine, on January 11, 2013, caused her
to develop Guillain-Barré Syndrome (“GBS”). On August 22, 2016, the undersigned issued a
decision awarding compensation pursuant to a joint stipulation


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
        On August 30, 2016, Petitioner filed an unopposed 2 application for attorneys’ fees and
costs. Petitioner requests compensation for $20,937.20 in attorneys’ fees and costs (of which
Petitioner bore none).

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned
finds that Petitioner’s request for fees and costs is reasonable. Correspondingly, the
undersigned hereby awards the amount of $20,937.20, in the form of a check made payable
jointly to Petitioner and Petitioner’s counsel, Howie Law, P.C. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court shall enter judgment in
accordance herewith.3

       IT IS SO ORDERED.

                                                    /s/Lisa D. Hamilton-Fieldman
                                                    Lisa D. Hamilton-Fieldman
                                                    Special Master




2
  Although Petitioner’s motion did not originally note whether Respondent objected to the
motion, the undersigned later was assured by Respondent’s counsel that they had no objection to
the motion.
3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).